DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/02/2021 has been entered. Claims 1-22 remain pending in the application.    
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
In the remarks, applicant assets the cited references do not teach “no portion of the first portion of the wall in the 0-80% airfoil true chord region at the tip has a concave shape”. The examiner respectfully disagrees. Weaver, in figure 2, shows a convex wall in the squealer pocket having no concave shape. Furthermore this limitation lacks written description support as it is not disclosed in the original disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claims 1 and 20, and their dependents 2-19 and 21-22 recite “wherein no portion of the first portion of the wall in the 0-80% airfoil true chord region at the tip has a concave shape”. This limitation lacks written description support as it is not disclosed in the original disclosure. Furthermore, this limitation is considered as a negative limitation as it attempts to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. However, the original disclosure fails to teach such alternative elements. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP 2173.05(i).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 20, and their dependents 2-19 and 21-22 recite “wherein no portion of the first portion of the wall in the 0-80% airfoil true chord region at the tip has a concave shape”. The claim limitation “the 0-80% airfoil true chord region” lacks a proper antecedent basis. Furthermore, it is unclear what a “true” chord region is because a true chord region is not a term of the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (U.S. Pre-Grant Publication No. 2016/0333698), in view of Nash (U.S. Pre-Grant Publication No. 2011/0135482).

As per claims 1, 8-11, 16-19, Weaver discloses a rotor blade for a gas turbine engine, comprising: an attachment (51; figure 2); an airfoil (42) extending from the attachment to a tip (54); and a squealer pocket (60; figure 3) located in a surface of the tip (as shown; figure 3), the squealer pocket being surrounded by a wall (64, 66; figure 3) that is located between a (as shown; figures 2, 3), wherein a first portion (66; figure 3) of the wall has a surface extending from the tip of the airfoil (as shown; figures 2, 3), the surface of the first portion of the wall is aligned with the pressure side of the airfoil (cavity wall 66 is aligned with pressure side 46 at the tip; figure 3), wherein no portion of the first portion of the wall in the 0-80% airfoil true chord region at the tip has a concave shape (as shown, the portion of cavity wall 66 aligned with pressure side 46 does not have a concave shape; figure 2) and the first portion of the wall extends from a leading edge to a trailing edge of the airfoil in a convex configuration that extends outwardly with respect to the pressure side of the airfoil (as shown, the inward side 68 at the tip cavity 60 is shown in convex configuration from the leading edge to the trailing edge; figures 2, 3) and the pressure side of the airfoil does not have a tip shelf (as shown; figures 2, 3).
Weaver does not disclose wherein the airfoil has a stagger angle that changes as the airfoil extends between the attachment and the tip the airfoil further comprising a base region disposed adjacent to the attachment, a tip region, and a transition region located between the base region and the tip region; wherein a rate of the change of the stagger angle in the transition region is greater than a rate of the change of the stagger angle in the base region; wherein the rate of the change of the stagger angle in the transition region is greater than a rate of change of the stagger angle in the tip region; and wherein the airfoil has a chord that increases as the airfoil extends from the base region to the tip (claim 1), wherein the tip region has a chord line and a pressure side surface, and wherein the chord line is substantially parallel to the pressure side surface (claims 8, 16); wherein the chord increases as the airfoil extends from the attachment to the tip (claims 9, 11, 17, 19), wherein the chord changes as the airfoil extends between the attachment and the tip, wherein a rate of change of the chord in the transition region is greater than a rate of change of the chord in the base region, and wherein the rate of change of the chord in the transition region is greater than a rate of change of the  (claims 10, 18), wherein the chord of the airfoil increase from the base region to the tip region (claims 11, 19).
Nash is an analogous prior art in that Nash teaches a rotor blade for a gas turbine engine. Nash teaches wherein the airfoil has a stagger angle (64, 66, 82, 96; figure 4) that changes as the airfoil extends between the attachment and the tip (as shown; figures 2, 4), the airfoil further comprising a base region (50; figure 2) disposed adjacent to the attachment(34), a tip region (54), and a transition region (52) located between the base region and the tip region (as shown; figure 2); wherein a rate of the change of the stagger angle in the transition region is greater than a rate of the change of the stagger angle in the base region (paragraph [0024]; figure 5A); wherein the rate of the change of the stagger angle in the transition region is greater than a rate of change of the stagger angle in the tip region (paragraph [0024]; figure 5A); and wherein the airfoil has a chord that increases as the airfoil extends from the base region to the tip (as shown; figure 5B), wherein the tip region has a chord line and a pressure side surface, and wherein the chord line is substantially parallel to the pressure side surface (as shown; figure 4), wherein the chord increases as the airfoil extends from the attachment to the tip (as shown; figure 5B), wherein the chord changes as the airfoil extends between the attachment and the tip, wherein a rate of change of the chord in the transition region is greater than a rate of change of the chord in the base region, and wherein the rate of change of the chord in the transition region is greater than a rate of change of the chord in the tip region (as shown; figure 5B), and wherein the chord of the airfoil increase from the base region to the tip region (as shown; figure 5B). Nash teaches that his/her stagger angle and chord profile of the blade reduces flow disturbance induced by a leakage flow, leading to a higher efficiency turbine (paragraphs [0025], [0028]).
Therefore, in order to increase the turbine efficiency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weaver’s airfoil to incorporate Nash's stagger and angle and chord profile because, as Nash (paragraphs [0025], [0028]).


As per claim 3, Weaver, in view of Nash, discloses the rotor blade of claim 1. Weaver, further discloses wherein a second portion (64) of the wall is located between the squealer pocket (60) and the suction side of the airfoil (44), the second portion of the wall having a convex configuration with respect to the suction side of the airfoil as it extends from the leading edge to the trailing edge of the airfoil (as shown; figure 3).

As per claim 4, Weaver, in view of Nash, discloses the rotor blade of claim 3. Weaver further discloses wherein the first portion (66; figure 3) of the wall and the second portion (64) are in a facing spaced relationship with respect to each other and the squealer pocket (60) is located between the first portion of the wall and the second portion of the wall (as shown; figure 3).

As per claim 5, Weaver, in view of Nash, discloses the rotor blade of claim 4. Weaver further discloses wherein the second portion of the wall (64) is partially curved and parallel to the suction side of the airfoil proximate to the tip (as shown; figure 3).

As per claim 6, Weaver, in view of Nash, discloses the rotor blade of claim 1. Weaver further discloses wherein a second portion of the wall (64) is located between the squealer pocket (60) and the suction side of the airfoil (44) and the second portion of the wall is partially curved and parallel to the suction side of the airfoil proximate to the tip (as shown; figure 3).

As per claim 7, Weaver, in view of Nash, discloses the rotor blade of claim 1. Weaver further discloses wherein the tip region has a substantially planar pressure side surface (the pressure side is shown to have substantially planar portions; figure 2).

As per claim 12, Weaver, in view of Nash, discloses the rotor blade of claim 7. Weaver further discloses wherein airfoil has a span, and wherein the tip region has a height equal to or less than approximately 25 percent of the span (the tip region can be defined to be approximately 25% of the span from the tip; figure 2).

As per claim 13, Weaver, in view of Nash, discloses the rotor blade of claim 7. Weaver further discloses wherein airfoil has a span, and wherein the transition region has a height equal to approximately 25 percent of the span (the tip region can be defined to be approximately 25% of the span from the tip; figure 2).

As per claim 14, Weaver, in view of Nash, discloses the rotor blade of claim 7. Weaver further discloses wherein airfoil has a span, and wherein the base region has a height equal to approximately 50 percent of the span (the base region can be defined to be approximately 50% of the span from the root; figure 2).

As per claim 15, Weaver, in view of Nash, discloses the rotor blade of claim 2. Weaver further discloses wherein the tip region has a substantially planar pressure side surface (the pressure side is shown to have substantially planar portions; figure 2).

As per claim 20, Weaver discloses a gas turbine engine, comprising: a compressor section (14; figure 1); a combustor section (16); and a turbine section (20); wherein the turbine section includes a plurality of rotors (plurality of rotors shown; figure 1) having a plurality of (40; figure 2) at least some of the plurality of radially disposed rotor blades having: an attachment (51; figure 2); an airfoil (42) extending from the attachment to a tip (54); and a squealer pocket (60; figure 3) located in a surface of the tip (as shown; figure 3), the squealer pocket being surrounded by a wall (64, 66; figure 3) that is located between a leading edge, a trailing edge, a pressure side and a suction side of the airfoil (as shown; figures 2, 3), wherein a first portion (66; figure 3) of the wall has a surface extending from the tip of the airfoil (as shown; figures 2, 3), the surface of the first portion of the wall is aligned with the pressure side of the airfoil (cavity wall 66 is aligned with pressure side 46 at the tip; figure 3) and the first portion of the wall extends from a leading edge to a trailing edge of the airfoil in a convex configuration that extends outwardly with respect to the pressure side of the airfoil (as shown, the inward side 68 at the tip cavity 60 is shown in convex configuration from the leading edge to the trailing edge; figures 2, 3), wherein no portion of the first portion of the wall in the 0-80% airfoil true chord region at the tip has a concave shape (as shown, the portion of cavity wall 66 aligned with pressure side 46 does not have a concave shape; figure 2) and the pressure side of the airfoil does not have a tip shelf (as shown; figures 2, 3).
Weaver does not disclose wherein the airfoil has a stagger angle that changes as the airfoil extends between the attachment and the tip the airfoil further comprising a base region disposed adjacent to the attachment, a tip region, and a transition region located between the base region and the tip region; wherein a rate of the change of the stagger angle in the transition region is greater than a rate of the change of the stagger angle in the base region; wherein the rate of the change of the stagger angle in the transition region is greater than a rate of change of the stagger angle in the tip region; and wherein the airfoil has a chord that increases as the airfoil extends from the base region to the tip. Nash is an analogous prior art in that Nash teaches a rotor blade for a gas turbine engine. Nash teaches wherein the airfoil has a stagger angle (64, 66, 82, 96; figure 4) that changes as the airfoil extends between the (as shown; figures 2, 4), the airfoil further comprising a base region (50; figure 2) disposed adjacent to the attachment(34), a tip region (54), and a transition region (52) located between the base region and the tip region (as shown; figure 2); wherein a rate of the change of the stagger angle in the transition region is greater than a rate of the change of the stagger angle in the base region (paragraph [0024]; figure 5A); wherein the rate of the change of the stagger angle in the transition region is greater than a rate of change of the stagger angle in the tip region (paragraph [0024]; figure 5A); and wherein the airfoil has a chord that increases as the airfoil extends from the base region to the tip (as shown; figure 5B).
Therefore, in order to increase the turbine efficiency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weaver’s airfoil to incorporate Nash's stagger and angle and chord profile because, as Nash teaches, Nash’s stagger angle and chord profile of the blade reduces flow disturbance induced by a leakage flow, leading to a higher efficiency turbine (paragraphs [0025], [0028]).


Claims 2 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver, in view of Nash, and in further view of Liang (U.S. Patent No. 8,303,254).

As per claim 2, Weaver, in view of Nash, discloses the rotor blade as in claim 1. Weaver does not explicitly disclose wherein the squealer pocket comprises a plurality of cooling openings.
Liang teaches wherein the squealer pocket comprises a plurality of cooling openings (tip cooling holes 16 on squealer pocket 14; figure 1). Liang also teaches that convective cooling holes in the squealer pocket provide additional cooling for the squealer tip (column 1, lines 64-67). Therefore, in order to provide additional cooling, it would have been obvious to one of 

As per claims 21 and 22, Weaver, in view of Nash, discloses the gas turbine engine as in claim 20 and the rotor blade as in claim 1. Weaver does not explicitly disclose a thermal barrier coating applied to surfaces of the squealer pocket. 
Liang is also an analogous prior art in that it deals with a turbine blade having a squealer pocket. Liang teaches thermal barrier coating applied on the squealer pocket (TBC 31 on squealer pocket 28; figure 4; column 4, lines 15-16). Liang teaches that the thermal barrier coating applied to the squealer pocket can result in lower metal temperature of the tip rails (column 4, lines 38-45). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Snyder’s squealer pocket to incorporate Liang’s thermal barrier coating because, as Liang teaches  the thermal barrier coating applied to the squealer pocket can result in lower metal temperature of the tip rails (column 4, lines 38-45).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745